DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2018-0106188, filed on 09/05/2018.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KR on 09/03/2019. It is noted, however, that applicant has not filed a certified copy of the KR 10-2019-0108601 application as required by 37 CFR 1.55.

Election/Restrictions
Applicant's election without traverse of Species (A1), a C2-C20 alkyl group or a deuterium-containing C2-C20 alkyl group and (B1), R7 and R9 are each independently a substituted or unsubstituted C1-C60 alkyl group, and R7 and R9 are same, in the reply filed on 6/14/2022 is acknowledged. 
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, Applicant recites “A1 to A3 are not all hydrogen” and “A4 to A6 are not all hydrogen”.
It is unclear whether the claim term means “each of A1, A2, and A3 is not hydrogen”, or “A1, A2, and A3 are not hydrogen at the same time”. For the latter case, A1, A2, and A3 can be hydrogen as long as all of A1, A2, and A3 are not hydrogen at the same time.
For the purpose of prosecution, the claim limitation is interpreted to mean “A1, A2, and A3 are not hydrogen at the same time”, and any of A1, A2, and A3 can be hydrogen as long as all of A1, A2, and A3 are not hydrogen at the same time.
Similarly, for the purpose of prosecution, the claim limitation is interpreted to mean “A4 to A6 are not hydrogen at the same time”, and any of A4, A5, and A6 can be hydrogen as long as all of A4, A5, and A6 are not hydrogen at the same time.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-13, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ma et al. (US 2013/0146848 A1, hereafter Ma).
Regarding claims 1-4, 8, and 10-13, Ma discloses an organometallic compound (Compound 46 in [058]).

    PNG
    media_image1.png
    270
    617
    media_image1.png
    Greyscale


The Compound 46 of Ma has identical structure as Applicant’s Formula 1, wherein R1, R3-R6, R8, R-11, and R23 are each hydrogen; R2, R10 and R12 are each substituted or unsubstituted C1-C60 alkyl or a substituted or unsubstituted C3-C10 cycloalkyl; R7 and R9 are each substituted or unsubstituted C1-C60 alkyl; at least one of R1 to R5 (i.e. R2) is a substituted or unsubstituted C1-C60 alkyl or a substituted or unsubstituted C3-C10 cycloalkyl; R21 is a C2-C20 alkyl group; R22 is a C1-C20 alkyl group, meeting all the limitations of claims 1-4, 8, and 10-13.
It is noted that claim 1 does not claim that the substituents at R21 and R22 cannot form a ring. It appears that there is no definition or description in the specification to prevent a fused ring formation between the substituents at R21 and R22. As shown in the figure above, each of the substituents at R21 and R22 are interpreted as a C2-C20 alkyl group and a C1-C20 alkyl group, respectively. For instance, the substituent at the R21 position can be interpreted as an n-butyl group, and the substituent at the R22 position is interpreted as a methyl group as marked by dashed circles in the figure above. While those alkyl groups at R21 and R22 happen to be linked to each other to form a fused ring, each of R21 and R22 are still interpreted as a C2-C20 alkyl group and a C1-C20 alkyl group, respectively, under the broadest reasonable interpretation in light of specification. A C2-C20 alkyl group at R21 and a C1-C20 alkyl group at R22 are each allowed substituent in claim 1. Thus, Compound 46 of Ma reads on all the limitations of at least claim 1.
Regarding claim 9, the organometallic compound of Ma (Compound 46) reads on all the features of claim 1 as outlined above.
In the rejections of claims 1-4, 8, and 10-13, the Examiner provided an exemplary interpretation wherein the substituent at the R21 position was interpreted as a n-butyl group, and the substituent at the R22 position was interpreted as a methyl group. 
The assignment of the alkyl groups at R21 and R22 of the organometallic compound of Ma (Compound 46) can be interpreted differently. For instance, the substituent at the R21 position can be interpreted as a n-propyl group, and the substituent at the R22 position is interpreted as an ethyl group. While those alkyl groups at R21 and R22 happens to be linked to each other to form a ring, each of R21 and R22 are still interpreted as a C2-C20 alkyl group and a C1-C20 alkyl group, respectively, under the broadest reasonable interpretation in light of specification. A C2-C20 alkyl group (i.e. n-propyl) at R21 and a C1-C20 alkyl group (i.e. ethyl) at R22 are each allowed substituent in claim 1. Thus, Compound 46 of Ma reads on all the limitations of at least claims 1 and 9.
Regarding claim 20, the organometallic compound of Ma (Compound 46) reads on all the features of claim 1 as outlined above.
Applicant claims a diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([142]-[144]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, Compound 46 of Ma meets the limitations of the current claim 20. See MPEP 2111.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2013/0146848 A1, hereafter Ma).
Regarding claims 15-17 and 19, the organometallic compound of Ma (Compound 46) reads on all the features of claim 1 as outlined above.
Ma does not disclose a specific organic light emitting device comprising Compound 46 of Ma; however, Ma does teach that the compound of Ma represented by Formula I of Ma ([015]) can be used for an organic light emitting device of Ma ([059]).
Ma exemplifies an organic light emitting device (Example 1 in Table 1 and [065]-[066]) comprising a first electrode (ITO), a hole injection layer, an emission layer comprising BAlq as a host and the Compound 1 of Ma as a dopant (4%), an electron injection layer, and a second electrode (Al).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 46 of Ma by using the compound in the organic light emitting device of Ma (Example 1) as the light emitting dopant of the emission layer as taught by Ma.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the emission layer dopant of Compound 1 with Compound 46 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound 46 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified organic light emitting device of Ma comprising a first electrode (ITO), a hole injection layer, an emission layer comprising BAlq as a host and the Compound 46 of Ma as a dopant (4%), an electron injection layer, and a second electrode (Al), meeting all the limitations of claims 15-17 and 19.
Regarding claim 18, the Modified organic light emitting device of ma reads on all the feature of claims 15-17 and 19 as outlined above.
The Modified organic light emitting device of Ma comprises a first electrode (ITO), a hole injection layer, an emission layer comprising BAlq as a host and the Compound 46 of Ma as a dopant (4%), an electron injection layer, and a second electrode (Al).
The Modified organic light emitting device of Ma reads on the claim limitation above but fails to teach that the emission layer emits red light.
It is reasonable to presume that the emission layer of the Modified organic light emitting device of Ma emits red light.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The emission color of the emission layer of an organic light emitting device is determined by the emission color of the emitter. In the instant case, the emission color of Compound 46 of Ma of the Modified organic light emitting device of Ma.
The instant specification states that the emission layer of the organic light emitting device which comprises the organometallic compound represented by Formula 1 of claim 1 emit red light ([087]). The Compound 46 of Ma has identical structure as Formula 1 as outlined above. Thus, the emission layer of the Modified organic light emitting device of Ma emits red light.
Furthermore, the organic light emitting devices of Ma (Table 2, Examples 1-16), wherein the emission layer dopant materials (Compounds 1, 2, 3, and 22 of Ma) having the same metal center of Ir, the same ligand backbone structure of phenylisoquinoline as the Compound 46 of Ma, and the similar ancillary ligand (acetylacetone derivatives). All the example devices of Ma (Table 2, Examples 1-16) emit red light (lambda max in the range of 626-632 nm). Thus, the emission layer of the Modified organic light emitting device of Ma emits red light.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Modified organic light emitting device of Ma is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 1-4, 8-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0326525 A1, hereafter Kim) in view of Kwong et al. (US 2006/0008671 A1, hereafter Kwong), and Ma et al. (US 20130146848 A1, hereafter Ma).
Regarding claims 1-4, 8, and 10-12, Kim discloses an organometallic compound have a general structure of Formula (1) ([012]-[015]) and a specific example of Compound D-29 ([043]).

    PNG
    media_image2.png
    327
    681
    media_image2.png
    Greyscale

In Formula (1) of Kim, R1 and R2 can be hydrogen or a substituted or unsubstituted C1-C10 alkyl with a proviso that both R1 and R2 are not hydrogen; R3 to R5 can be hydrogen or a substituted or unsubstituted C1-C10 alkyl; a is an integer of 1 to 6; b is an integer of 1 to 4; each of R1 and R2 can be same or different ([012]-[016]).
Compound D-29 of Kim has hydrogen at the substitution position 4 (see the figure above) which corresponds to R2 of Applicant’s Formula 1; however, Kim does teach R1 can be a substituted or unsubstituted C1-C10 alkyl ([014]). Kim exemplifies a methyl as the example of the alkyl group at R1 ([027]).
Kwong discloses an organometallic compound ([084]-[095]) used as the emissive material of an organic light emitting device ([084]).
Kwong teaches that alkyl substituent at position R’5 provides high efficiency and operational stability when incorporated into an organic light emitting device ([136]). Kwong exemplifies a methyl group as the alkyl substituent at position R’5 ([106]).
Ma discloses an organometallic compound ([015]-[018]) used as the emissive material of an organic light emitting device (Abstract). 
The organometallic compound of Ma is directed to an iridium complex comprising an isoquinoline based ligand structure, wherein the isoquinoline is disubstituted ([017]). Ma teaches di-alkyl substitution to the isoquinoline structure ([017]). 
Ma teaches that substitution at two or more positions of the isoquinoline part of the compound of Ma provides improved properties such as high efficiency and longer lifetime, and lower sublimation temperature ([049]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound D-29 of Kim by substituting a methyl group at the substitution position 4 of the isoquinoline structure, as taught by Kim, Kwong, and Ma.
The motivation of doing so would have been to provide the compound with high efficiency and operational stability when incorporated into an organic light emitting device based on the teaching of Kwong, and improved properties such as high efficiency and longer lifetime, and lower sublimation temperature based on the teaching of Ma.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Kim teaches R1 can be hydrogen or alkyl group. Kim exemplifies a methyl group as the alkyl group. The substitution of hydrogen with a methyl group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a methyl group from the exemplified alkyl group would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Compound of Kim as modified by Kwong and Ma.

    PNG
    media_image3.png
    268
    576
    media_image3.png
    Greyscale

The Compound of Kim as modified by Kwong and Ma has identical structure as Applicant’s Formula 1, wherein R1, R3-R6, R8, R-11, and R23 are each hydrogen; R2 is a substituted or unsubstituted C1-C60 alkyl (methyl); R10 and R12 are each substituted or unsubstituted C1-C60 alkyl (sec-butyl); R7 and R9 are each substituted or unsubstituted C1-C60 alkyl (methyl); at least one of R1 to R5 is a substituted or unsubstituted C1-C60 alkyl (R2 is methyl); R21 is a C2-C20 alkyl group (ethyl); R22 is a C1-C20 alkyl group (methyl), meeting all the limitations of claims 1-4, 8, and 10-12.
Regarding claim 9, the organometallic compound of Kim as modified by Kwong and Ma reads on all the features of claim 1 as outlined above.
A compound having the same structure as the organometallic compound of Kim as modified by Kwong and Ma except that R22 is ethyl is a homolog – a compound differing regularly by the successive addition of the same chemical groups, in the present instance, –CH2–, of the organometallic compound of Kim as modified by Kwong and Ma wherein R22 is methyl. 
With respect to homologs, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP 2144.09 I and 2144.09 II.  

    PNG
    media_image4.png
    256
    607
    media_image4.png
    Greyscale

Therefore, at the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified organometallic compound of Kim as modified by Kwong and Ma such that R22 is ethyl. This would lead to the organometallic compound of Kim as modified by Kwong and Ma (2) as shown above. A compound comprising R22 being ethyl would be a homolog of the organometallic compound of Kim as modified by Kwong and Ma wherein R22 is methyl. One of ordinary skill in the art would expect that the iridium complexes having each respective structure would act in similar manner.
Regarding claim 20, the organometallic compound of Kim as modified by Kwong and Ma reads on all the features of claim 1 as outlined above.
Applicant claims a diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([142]-[144]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the Compound of Kim as modified by Kwong and Ma meets the limitations of the current claim 20. See MPEP 2111.02.
Regarding claims 15-17 and 19, the organometallic compound of Kim as modified by Kwong and Ma reads on all the features of claim 1 as outlined above.
Kim does not disclose a specific organic light emitting device comprising the organometallic compound of Kim as modified by Kwong and Ma; however, Kim does teach that the compound of Kim (formula 1 of Kim in [012]-[015])can be used as the emission layer dopant of an organic light emitting device of Kim ([012]).
Kim exemplifies an organic light emitting device (Example 1 [063]-[064]) comprising a first electrode (ITO), a hole injection layer, an emission layer comprising Compound H-2 of Kim as a host and the Compound D-19 of Kim as a dopant (3 wt%), an electron injection layer, and a second electrode (Al).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Kim as modified by Kwong and Ma by using the compound in the organic light emitting device of Kim (Example 1) as the light emitting dopant of the emission layer as taught by Kim.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the emission layer dopant represented by formula 1 of Kim would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Organic light emitting device of Kim as modified by Kwong and Ma comprising first electrode (ITO), a hole injection layer, an emission layer comprising Compound H-2 of Kim as a host and the Compound of Kim as modified by Kwong and Ma as a dopant (3 wt%), an electron injection layer, and a second electrode (Al), meeting all the limitations of claims 15-17 and 19.
Regarding claim 18, the Organic light emitting device of Kim as modified by Kwong and Ma reads on all the feature of claims 15-17 and 19 as outlined above.
The Organic light emitting device of Kim as modified by Kwong and Ma comprises first electrode (ITO), a hole injection layer, an emission layer comprising Compound H-2 of Kim as a host and the Compound of Kim as modified by Kwong and Ma as a dopant (3 wt%), an electron injection layer, and a second electrode (Al).
The Organic light emitting device of Kim as modified by Kwong and Ma reads on the claim limitation above but fails to teach that the emission layer emits red light.
It is reasonable to presume that the emission layer of the Organic light emitting device of Kim as modified by Kwong and Ma emits red light.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The emission color of the emission layer of an organic light emitting device is determined by the emission color of the emitter. In the instant case, the emission color of the Compound of Kim as modified by Kwong and Ma.
The instant specification states that the emission layer of the organic light emitting device which comprises the organometallic compound represented by Formula 1 of claim 1 emit red light ([087]). The Compound of Kim as modified by Kwong and Ma has identical structure as Formula 1 as outlined above, and has substantially similar structure as Applicant’s Compounds 1, 12, and 16 ([074]). Thus, the emission layer of the Modified organic light emitting device of Ma emits red light.
Furthermore, the organic light emitting devices of Kim (“Device Example 1” in Table 2), wherein the emission layer dopant materials (Compound D-19 of Kim) having the same metal center of Ir, the same ligand backbone structure of phenylisoquinoline as the Compound of Kim as modified by Kwong and Ma. The example device of Kim (Device Example 1) emits red light (CIE X,Y = (0.693, 0.307). Thus, the emission layer of the Organic light emitting device of Kim as modified by Kwong and Ma emits red light.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Organic light emitting device of Kim as modified by Kwong and Ma is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0326525 A1) in view of Kwong et al. (US 2006/0008671 A1), and Ma et al. (US 20130146848 A1) as applied to claims 1-4, 8-12, and 15-20, further in view of Leung et al. (US 2020/0325393 A1, hereafter Leung).
Regarding claims 13-14, the Compound of Kim as modified by Kwong and Ma reads on all the features of claim 1 as outlined above.
The ancillary ligand of the Compound of Kim as modified by Kwong and Ma does not have cycloalkyl structure at the positions corresponding to R10 and R12 of Applicant’s Formula 1.
Leung discloses an organometallic compound (Chemical Formula (1) in [009]-[018]) used as the emission layer dopant of an organic light emitting device ([024], [116]).
Leung teaches the organometallic compound having rigid cycloalkyl groups in the ancillary ligand increase the rigidity and symmetry and provides better chemical, optical, electrical, and thermal stabilities such that the organic light emitting device comprising the organometallic compound provide high luminescence efficiency and longer lifetime ([024], Tables 2-4).
Leung exemplifies an adamantyl group as the cycloalkyl structure of the ancillary ligands of Leung ([064], Ir-52 in [192]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Kim as modified by Kwong and Ma by substituting the sec-butyl group of the ancillary ligand with an adamantyl group, based on the teaching of Leung.
The motivation of doing so would have been to provide the compound with high efficiency and operational stability when incorporated into an organic light emitting device based on the teaching of Kwong, and improved properties such as high efficiency and longer lifetime, and lower sublimation temperature based on the teaching of Ma.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides Compound of Kim as modified by Kwong, Ma, and Leung which has identical structure as Applicant’s Compound 12 of claim 14, meeting all the limitations of claims 13-14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8, 11-12, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19 of US Patent Application 16/372,836 (hereafter Application ‘836). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-4, 8, and 11-12, the claim 14 of Application ‘836 claims a compound as shown below.

    PNG
    media_image5.png
    259
    628
    media_image5.png
    Greyscale


The Compound 7 of Application ‘836 has identical structure as Applicant’s Formula 1, wherein R1, R3-R6, R8, and R-11 are each hydrogen; R23 is a substituted or unsubstituted C1-C60 alkyl (methyl); R2 is a substituted or unsubstituted C1-C60 alkyl (methyl); R10 and R12 are each substituted or unsubstituted C1-C60 alkyl (t-butyl); R7 and R9 are each substituted or unsubstituted C1-C60 alkyl (methyl); at least one of R1 to R5 is a substituted or unsubstituted C1-C60 alkyl (R2 is methyl); R21 is a C2-C20 alkyl group (ethyl); R22 is a C1-C20 alkyl group (methyl), meeting all the limitations of claims 1-4, 8, and 11-12.
Regarding claim 20, the Compound 7 of Application ‘836 reads on all the features of claim 1 as outlined above.
Applicant claims a diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([142]-[144]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the Compound 7 of Application ‘836 meets the limitations of the current claim 20. See MPEP 2111.02.
Regarding claims 15-19, the Compound 7 of Application ‘836 reads on all the features of claim 1 as outlined above.
Application ‘836 does not disclose a specific organic light emitting device comprising the Compound 7 of Application ‘836; however, Application ‘836 does teach an organic light emitting device comprising a first electrode, an organic layer, and a second electrode, wherein the organic layer is disposed between the first electrode and the second electrode; the organic layer comprises an emission layer comprising the compound of Application ‘836 (the compound of claim 1) as a dopant and a host; the amount of the host is greater than the compound of Application ‘836; the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the second electrode and the emission layer, wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, a buffer layer, or any combination thereof, and wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, and the emission layer emits red light.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 7 of Application ‘836 by using the compound as the emission layer dopant with a host of the organic light emitting device of Application ‘836 which comprises a first electrode, an organic layer, and a second electrode, wherein the organic layer is disposed between the first electrode and the second electrode; the organic layer comprises an emission layer; the amount of the host is greater than the Compound 7 of Application ‘836; the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the second electrode and the emission layer, wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, a buffer layer, or any combination thereof, and wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer; and the emission layer emits red light, or any combination thereof, as taught by Application ‘836.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the emission layer dopant in the organic light emitting device of Application ‘836 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound 7 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).  Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified organic light emitting device of Application ‘836 comprising a first electrode, an organic layer, and a second electrode, wherein the organic layer is disposed between the first electrode and the second electrode; the organic layer comprises an emission layer comprising the Compound 7 of Application ‘836 as a dopant and a host; the amount of the host is greater than the Compound 7 of Application ‘836; the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the second electrode and the emission layer, wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, a buffer layer, or any combination thereof, and wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, and the emission layer emits red light, meeting all the limitations of claims 15-19.

Claims 1-4, 8, and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 of US Patent Application 17/488,778 (hereafter Application ‘778). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-4, 8, and 11-12, the claim 13 of Application ‘836 claims a compound as shown below.

    PNG
    media_image6.png
    250
    589
    media_image6.png
    Greyscale

The Compound 14 of Application ‘778 has identical structure as Applicant’s Formula 1, wherein R1-R3, R5-R6, R8, R-11 and R23 are each hydrogen; R4 is a substituted or unsubstituted C1-C60 alkyl (methyl); R10 and R12 are each substituted or unsubstituted C1-C60 alkyl (t-butyl); R7 and R9 are each substituted or unsubstituted C1-C60 alkyl (methyl); at least one of R1 to R5 is a substituted or unsubstituted C1-C60 alkyl (R4 is methyl); R21 is a C2-C20 alkyl group (ethyl); R22 is a C1-C20 alkyl group (methyl), meeting all the limitations of claims 1-4, 8, and 10-14.
Regarding claim 20, the Compound 14 of Application ‘778 reads on all the features of claim 1 as outlined above.
Applicant claims a diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([142]-[144]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the Compound 14 of Application ‘778 meets the limitations of the current claim 20. See MPEP 2111.02.
Regarding claims 15-19, the Compound 14 of Application ‘778 reads on all the features of claim 1 as outlined above.
Application ‘778 does not disclose a specific organic light emitting device comprising the Compound 14 of Application ‘778; however, Application ‘778 does teach an organic light emitting device comprising a first electrode, an organic layer, and a second electrode, wherein the organic layer is disposed between the first electrode and the second electrode; the organic layer comprises an emission layer comprising the compound of Application ‘778 (the compound of claim 1) as a dopant and a host; the amount of the host is greater than the compound of Application ‘778; the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the second electrode and the emission layer, wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, a buffer layer, or any combination thereof, and wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, and the emission layer emits red light (claims 14-18).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 14 of Application ‘778 by using the compound as the emission layer dopant with a host of the organic light emitting device of Application ‘778 which comprises a first electrode, an organic layer, and a second electrode, wherein the organic layer is disposed between the first electrode and the second electrode; the organic layer comprises an emission layer; the amount of the host is greater than the Compound 14 of Application ‘778; the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the second electrode and the emission layer, wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, a buffer layer, or any combination thereof, and wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer; and the emission layer emits red light, or any combination thereof, as taught by Application ‘778.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the emission layer dopant in the organic light emitting device of Application ‘778 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound 14 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).  Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified organic light emitting device of Application ‘778 comprising a first electrode, an organic layer, and a second electrode, wherein the organic layer is disposed between the first electrode and the second electrode; the organic layer comprises an emission layer comprising the Compound 14 of Application ‘778 as a dopant and a host; the amount of the host is greater than the Compound 14 of Application ‘778; the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the second electrode and the emission layer, wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, a buffer layer, or any combination thereof, and wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, and the emission layer emits red light, meeting all the limitations of claims 15-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786